            Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CHARLES SIMON,                                   :
                                                 :
       Plaintiff,                                :       Civil Action No.:      20-0580 (RC)
                                                 :
       v.                                        :       Re Document No.:       14, 16, 19
                                                 :
UNITED STATES DEPARTMENT
OF JUSTICE, et al.,                              :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

                       GRANTING DEFENDANTS’ MOTION TO DISMISS;
            DENYING AS MOOT PLAINTIFF’S MOTION FOR DECLARATORY JUDGMENT;
                   DENYING AS MOOT PLAINTIFF’S MOTION TO EXPEDITE

                                      I. INTRODUCTION

       Pro se Plaintiff Charles Simon has filed a complaint against the United States

Department of Justice (“DOJ”), Federal Prison Industries, Inc. (“FPI”), Steve Schwalb, in his

official capacity as Chief Operating Officer of FPI, and T. Speights, Coordinator of FPI

(collectively “Defendants”). Plaintiff initially challenged the amount of a monthly compensation

award he received in 1994 pursuant to the Inmate Accident Compensation Act (“IACA”), 28

C.F.R. § 301, for a back injury he sustained while incarcerated, as well as the termination of said

award in 2018. The claim relating to the calculation of his compensatory award has since been

dismissed by this Court, leaving only the claim challenging the termination of his benefits, which

this Court has construed as being brought under Title VII of the 1964 Civil Rights Act (“Title

VII”), 42 U.S.C. § 2000e et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 551

et seq. Defendants have moved to dismiss the remaining claim for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1), asserting that Congress has provided
          Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 2 of 13




an exclusive statutory remedy for the alleged injury, and that Plaintiff has failed to exhaust his

administrative remedies. The Court grants the motion based on Plaintiff’s failure to exhaust.

                                II. FACTUAL BACKGROUND

       The Court presumes familiarity with its prior opinion, Simon v. U.S. Dep’t of Just., No.

20-cv-580, 2020 WL 4569425 (D.D.C. Aug. 7, 2020). Briefly, Plaintiff Charles Simon suffered

a back injury in 1987 while incarcerated in a federal facility. Id. at *1; Compl. ¶ 8, ECF No. 1.

He began receiving compensation for this injury in 1994 under the IACA in the amount of

$73.57 per month, a payment that would adjust in line with increases in the federal minimum

wage. Simon, 2020 WL 4569425 at *1.

       In June 2018, Plaintiff’s benefits were suspended pursuant to 28 C.F.R. § 301.315(b), due

to his failure to provide the required statement of earnings. Compl. ¶¶ 1–7; see also 28 C.F.R.

§ 301.315(b) (“Each monthly compensation recipient shall be required to provide a statement of

earnings on an annual basis, or as otherwise requested. Failure to provide this statement shall

result in the suspension or denial of all Inmate Accident Compensation benefits until such time

as satisfactory evidence of continued eligibility is provided.”). Plaintiff does not contend that he

has since provided the necessary statements of earnings, and has filed this action challenging the

calculation of his benefits and alleging wrongful termination of his benefits in violation of his

due process rights and Title VII. See Compl. ¶ 1.

                                III. PROCEDURAL HISTORY

       Plaintiff filed a Motion for Default Judgment on May 7, 2020, ECF No. 2, a Motion for

Judgment on the Pleadings on May 28, 2020, ECF No. 6, and a Motion to Disqualify on June 9,

2020, ECF No. 7. All three motions were denied. See Simon, 2020 WL 4569425, at *2–3.




                                                  2
          Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 3 of 13




        Defendants filed their first Motion to Dismiss on May 14, 2020, arguing that Plaintiff’s

claims challenging the calculation of his benefits and the termination of his benefits were barred

by res judicata and, in the alternative, that venue is improper. See Defs.’ First Mot. to Dismiss at

1, ECF No. 3. The motion to dismiss was granted with regard to Plaintiff’s claim challenging his

award calculation, but Plaintiff’s challenge of his benefit termination survived. See Simon, 2020

WL 4569425, at *4.

        Defendants have now filed a Motion to Dismiss, positing that the Court lacks subject

matter jurisdiction over the claim pursuant to Federal Rule of Civil Procedure 12(b)(1) due to

IACA being the exclusive remedy for federal prisoners injured during prison employment. See

Defs.’ Motion to Dismiss (“Defs.’ Mot.”) at 1, ECF No. 14. Defendants also assert that the

Court lacks jurisdiction because Plaintiff has failed to exhaust his administrative remedies. Id.

Additionally, Plaintiff has filed a Motion for Declaratory Judgment, ECF No. 16, and a Motion

to Expedite, ECF No. 19. Because the Court grants Defendants’ motion to dismiss, these

motions are both denied as moot.

                                     IV. LEGAL STANDARDS

                A. Legal Standard for Motions to Dismiss Under Rule 12(b)(1)

        Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, courts must dismiss any

claim over which they lack subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1); see also

Arbaugh v. Y&H Corp., 546 U.S. 500, 506–07 (2006). If exhaustion of administrative remedies

is required by statute, “[f]ailure to exhaust . . . is a jurisdictional defect, requiring dismissal for

lack of subject-matter jurisdiction under Rule 12(b)(1).” Doak v. Johnson, 19 F. Supp. 3d 259,

268 (D.D.C. 2014) (citing Ellison v. Napolitano, 901 F. Supp. 2d 118, 124 (D.D.C. 2012)); see

also Pappas v. District of Columbia, No. 19-cv-2800, 2021 WL 106468, at *8 (D.D.C. 2021). A




                                                    3
            Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 4 of 13




court also lacks subject matter jurisdiction and must dismiss a case when a statute provides the

exclusive remedy for a certain type of claim. See Lindsay v. George Washington Univ., 279 F.2d

819, 820–21 (D.C. Cir. 1960).

          In evaluating a motion to dismiss for lack of subject matter jurisdiction, the Court is not

limited (as is typical) to the allegations contained in the complaint. See Wilderness Soc’y v.

Griles, 824 F.2d 4, 16 n. 10 (D.C. Cir. 1987). This is because the motion focuses on the Court’s

very power to hear a claim. Id. Instead, “where necessary, the court may consider the complaint

supplemented by undisputed facts evidenced in the record, or the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts.” Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 197 (D.C. Cir. 1992) (citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.

1981)).

                  B. Legal Standard for Motions to Dismiss Under Rule 12(b)(6)

          A complaint survives a Rule 12(b)(6) motion if it “contain[s] sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when the pleaded factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. When considering

a Rule 12(b)(6) motion, a court presumes that the complaint's factual allegations are true and

construes them liberally in the plaintiff's favor. See Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994). But, “the court need not accept inferences drawn by plaintiff[] if

such inferences are unsupported by the facts set out in the complaint.” Id. Nor must a court

accept “a legal conclusion couched as a factual allegation,” or “naked assertions devoid of

further factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation




                                                    4
          Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 5 of 13




omitted). Even though the Court holds a pro se complaint to a “less stringent standard[ ]” than

would be applied to a complaint drafted by a lawyer, Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (internal quotation marks and citation omitted), the complaint “must plead

‘factual matter’ that permits the court to infer ‘more than the mere possibility of misconduct’” by

defendants, Atherton v. Dist. of Columbia Off. of the Mayor, 567 F.3d 672, 681–82 (D.C. Cir.

2009) (quoting Iqbal 556 U.S. at 678–79). “In determining whether a complaint fails to state a

claim, [the Court] may consider only the facts alleged in the complaint, any documents either

attached to or incorporated in the complaint and matters of which [the Court] may take judicial

notice.” EEOC v. St. Francis Xavier Parochial Schl., 117 F.3d 621, 624 (D.C. Cir. 1997).

                                          V. ANALYSIS

                           A. Exhaustion of Administrative Remedies

                                         1. Legal Standard

       Exhaustion of administrative remedies is a common-law doctrine providing “that no one

is entitled to judicial relief for a supposed or threatened injury until the prescribed administrative

remedy has been exhausted.” McKart v. U.S., 395 U.S. 185, 193 (1969) (quoting Myers v.

Bethlehem Shipbuilding Corp., 303 U.S. 41, 50–51 (1938)). The term “exhaustion” describes

two distinct concepts. Avocados Plus Inc. v. Veneman, 370 F.3d 1243, 1247 (D.C. Cir. 2004).

One type is “jurisdictional exhaustion,” in which exhaustion is explicitly required and may never

be excused by a court. Id.; see also Munsell v. Dep’t of Agric., 509 F.3d 572, 579 (D.C. Cir.

2007). In order to find that an exhaustion requirement is jurisdictional, “a statute must contain

‘sweeping and direct statutory language indicating that there is no federal jurisdiction prior to

exhaustion, or the exhaustion requirement is treated as an element of the underlying claim.’”

Pappas, 2021 WL 106468, at *8 (quoting Veneman, 370 F.3d at 1248).




                                                  5
           Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 6 of 13




       Non-jurisdictional exhaustion, by contrast, allows the court the discretion to “excuse

exhaustion if ‘the litigant’s interests in immediate judicial review outweigh the government’s

interests in the efficiency or administrative autonomy that the exhaustion doctrine is designed to

further.’” Veneman, 370 F.3d at 1247 (quoting McCarthy v. Madigan, 503 U.S. 140, 146

(1992)); see also Vermont Dep’t of Pub. Serv. v. U.S., 684 F.3d 149, 156 (D.C. Cir. 2012). Non-

jurisdictional exhaustion serves several purposes, including preserving “the autonomy of the

administrative agency by allowing the agency to apply its expertise and exercise its discretion.”

Gaines v. U.S., 424 F. Supp. 2d 219, 223 (D.D.C. 2006) (citing Athlone Indus., Inc. v. Consumer

Prod. Safety Comm’n, 707 F. 2d 1485, 1488 (D.C. Cir. 1983)). This Court has held that non-

jurisdictional exhaustion may be excused when “(1) the issue raised is entirely collateral to a

claim for payment; 1 (2) plaintiffs show they would be irreparably injured were the exhaustion

requirement enforced against them; [or] (3) exhaustion would be futile.” Am. Hosp. Ass’n v.

Azar, 385 F. Supp. 3d 1, 7–8 (D.D.C. 2019) (alteration in original) (quoting Am. Hosp. Ass’n v.

Azar, 348 F. Supp. 3d 62, 75 (D.D.C. 2018)).

    2. Plaintiff has Failed to Exhaust Administrative Remedies and has Not Shown Futility,

                                   Inadequacy, or Irreparable Injury

       Defendants argue that, because Plaintiff has not submitted the documentation of his

annual income reports required to reinstate his benefits, he has failed to exhaust the relevant

administrative remedies under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e,

and, until he has done so, faces a jurisdictional bar on bringing his claims to this Court. Defs.’

Mot. at 6. They contend that PLRA’s exhaustion requirement “applies to all suits regarding



       1
        Plaintiff’s claim is, itself, a claim to payment, so this is unavailable. See Ware El v. Soc.
Sec. Admin., No. 19-cv-01684, 2020 WL 1853746, at *4 (D.D.C. 2020).


                                                  6
          Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 7 of 13




prison life,” and accordingly encompasses the instant action, despite his suit being brought under

the IACA statutory scheme. Id. (citing Porter v. Nussle, 534 U.S. 516, 532 (2002)). The Court

is unconvinced. The PLRA’s exhaustion requirement applies to “a prisoner confined in any jail,

prison, or other correctional facility[.]” 42 U.S.C. § 1997e(a). Plaintiff in this case is not a

prisoner, and Defendants provide no authority (and the Court could not locate any) that has

applied the PLRA’s exhaustion requirements to an action under the IACA brought by a plaintiff

who is no longer incarcerated. Indeed, a plain reading of the requirement indicates that it is

inapplicable—that because Plaintiff in this case is not a prisoner litigating some aspect of prison

life, the PLRA’s exhaustion requirement does not apply. See Lesesne v. Doe, 712 F.3d 584, 589

(D.C. Cir. 2013) (“the PLRA exhaustion requirement does not apply because [plaintiff] was not a

‘prisoner’ at the time he filed his complaint.”).

       Accordingly, the Court will analyze Plaintiff’s exhaustion obligations under the IACA.

The IACA’s exhaustion requirement is not jurisdictional, as IACA’s statutory language lacks any

“sweeping and direct” language mandating exhaustion of claims challenging the suspension of

benefits. See Veneman, 370 F.3d at 1248. The IACA does not mention exhaustion nor any

jurisdictional limit on the federal courts at all save for a bar on FTCA claims. See 28 U.S.C. §

301.319 (“Inmates who are subject to the provisions of [the IACA] are barred from recovery

under the Federal Tort Claims Act (28 U.S.C. § 2671 et seq.).”). To this point, in a prior action

filed by Plaintiff, the Massachusetts District Court found that “[n]either the IACA nor its

implementing regulations specifically require the administrative exhaustion of a claim that IACA

compensatory payments were wrongfully terminated.” Simon v. U.S. Dep’t of Just., No. 18-cv-

11431, 2018 WL 6045254, at *2 (D. Mass. 2018). Nonetheless, the court went on to dismiss the

claim without prejudice, reasoning that “a court can require a litigant to exhaust administrative




                                                    7
            Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 8 of 13




remedies in appropriate circumstances,” and that requiring exhaustion “serves the twin purposes

of protecting administrative agency authority and promoting judicial efficiency.” Id. (citing

McCarthy, 503 U.S. at 145–46). 2

        The Court finds that similar motivations urge for the application of administrative

exhaustion here. As the D.C. Circuit has explained, “[n]on-jurisdictional exhaustion serves three

functions: ‘giving agencies the opportunity to correct their own errors, affording parties and

courts the benefits of agencies’ expertise, [and] compiling a record adequate for judicial

review[.]’” Veneman, 370 F.3d at 1247 (alterations in original) (quoting Marine Mammal

Conservancy, Inc. v. Dep’t of Agric., 134 F.3d 409, 414 (D.C. Cir. 1998)); see also Nat’l

Treasury Emps. Union v. King, 961 F.2d 240, 243 (D.C. Cir. 1992) (“The principle of exhaustion

rests on the dual purposes of protecting administrative agency authority and promoting the

economy of judicial resources.”).

        Accordingly, non-jurisdictional exhaustion may be waived only in the most exceptional

circumstances. See Cost v. Soc. Sec. Admin., 770 F. Supp. 2d 45, 50 (D.D.C. 2011) (quoting

UDC Chairs Chapter, Am. Ass’n of Univ. Professors v. Bd of Trs. Of the Univ. of D.C., 56 F.3d


        2
          Defendants move to dismiss Plaintiff’s complaint under Rule 12(b)(1) for a failure to
exhaust, which is appropriate when the exhaustion requirement is jurisdictional. However, as
detailed, the exhaustion requirement at issue here is non-jurisdictional. Accordingly, the correct
vehicle for dismissal for non-jurisdictional exhaustion is Rule 12(b)(6). See Ly v. U.S. Postal
Serv., 775 F. Supp. 2d 9, 11 (D.D.C. 2011) (“Although ‘there is some uncertainty as to whether a
failure to exhaust administrative remedies is properly brought in a Rule 12(b)(1) motion . . . or in
a Rule 12(b)(6) motion . . . courts in this circuit tend to treat failure to exhaust as a failure to state
a claim.”) (citing Hall v. Sebelius, 689 F. Supp. 2d 10, 21 (D.D.C. 2009)). In situations such as
these where a defendant has incorrectly brought a Rule 12(b)(1) motion on non-jurisdictional
exhaustion grounds, courts in this circuit have typically construed the motion as a Rule 12(b)(6)
motion instead. See, e.g., Baker-Notter v. Freedom Forum Inc., No. 18-cv-2499, 2019 WL
4601726, at *4 (D.D.C. 2019); Ware El, 2019 WL 5811299, at *3; Belmonte v. Colvin, No. 16-
cv-1077, 2016 WL 6584476, at *1–2 (D.D.C. 2016); Beattie v. Astrue, 845 F. Supp. 2d 184, 191
(D.D.C. 2012); Deryan v. U.S., No. 06-cv-1339, 2007 WL 809688, at *2 n.2 (D.D.C. 2007);
Sanders v. U.S., No. 06-cv-354, 2006 WL 2735248, at *3 (D.D.C. 2006).


                                                    8
          Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 9 of 13




1469, 1475 (D.C. Cir. 1995); see also Hall v. Sebelius, 689 F. Supp. 2d 10, 23 (D.D.C. 2009).

Such a decision must balance “the interests of the plaintiff in immediate judicial relief against the

interests that exhaustion requirements promote generally, including agency autonomy and

judicial efficiency.” Johnson v. District of Columbia, 368 F. Supp. 2d 30, 42 (D.D.C. 2005); see

also Veneman, 370 F.2d at 1247. In considering the balance of interests, courts have excused

exhaustion when the party seeking relief would suffer irreparable injury if required to exhaust

administrative remedies, if administrative remedies would be inadequate, if they would cause

undue delay that would prejudice the party seeking relief, or if there are indications that

administrative remedies would be futile. See Cost, 770 F. Supp. 2d at 50 (explaining that futility

requires a “‘certainty of adverse decision’ or indications that pursuit of administrative remedies

would be ‘clearly useless’”) (quoting UDC Chairs, 56 F.3d at 1475); Randolph-Sheppard

Vendors of Am. v. Weinberger, 795 F.2d 90, 107 (D.C. Cir. 1986); see also Triad at

Jeffersonville I, L.L.C. v. Leavitt, 563 F. Supp. 2d 1, 17 (D.D.C. 2008).

       In this case, the balance of interests weighs heavily against excusing exhaustion, as this

would hinder agency autonomy and judicial efficiency. Plaintiff’s benefits were suspended

because he failed to provide the statutorily required documentation necessary for periodic

review. See Simon, 2018 WL 6045254, at *3 n.8; see also 28 C.F.R. § 301.315(b). This issue is

a matter of bookkeeping that falls squarely into the autonomy, expertise, and discretion of the

IACA program. There is nothing to suggest that the submission of annual income statements for

IACA benefits is anything more than administrative recordkeeping, and to allow this matter to be

litigated would frustrate the institutional interest of judicial and administrative efficiency. See

Freedom Watch, Inc. v. Fed. Bureau of Investigation, No. 18-cv-1912, 2019 WL 108879, at *3

(D.D.C. 2019) (dismissing Plaintiff’s claim following Plaintiff’s failure to respond to agency




                                                  9
         Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 10 of 13




request for resubmission); Vest v. Dep’t of Air Force, 793 F. Supp. 2d 103, 117 (D.D.C. 2011)

(finding that a plaintiff who failed to provide additional requested documents to an agency before

bringing suit did not exhaust administrative remedies); Ramstack v. Dep’t of Army, 607 F. Supp.

2d 94, 102–03 (D.D.C. 2009) (“[Plaintiff] failed to send the requested information . . .

[a]ccordingly, the court concludes that the plaintiff has failed to exhaust his administrative

remedies”). Because Plaintiff has given no reason why he has been unable or unwilling to

comply with the requirements set forth in § 301.315(b), requirements that were communicated to

him by mail, Simon, 2018 WL 6045254 at *3 n.8, he has not met the high standard required to

waive the requirement of exhaustion.

       Furthermore, none of the justifications for waiving non-jurisdictional exhaustion are

present here. Non-jurisdictional exhaustion can be waived when exhaustion would be futile, if

plaintiff would suffer irreparable injuries, or if the administrative remedies available are

inadequate. See Randolph-Sheppard Vendors, 795 F.2d at 107; Cost, 770 F. Supp. 2d at 50.

First, “[f]or exhaustion to be futile, there must be a ‘certainty of an adverse decision’ or

indications that pursuit of administrative remedies would be ‘clearly useless.’” Cost, 770 F.

Supp. 2d at 50 (quoting UDC Chairs Chapter, 56 F.3d at 1475). Exhaustion would be clearly

useless when there would be an undue delay in the administrative proceedings, typically three or

more years in this Circuit. See Hall, 689 F. Supp. 2d at 23 n.7; Mobile Exploration & Producing

U.S., Inc. v. Babbitt, 913 F. Supp. 5, 14 (D.D.C. 1981). Exhaustion has also been found to be

futile when “the agency will almost certainly deny any relief either because it has a preconceived

position on, or lacks jurisdiction over, the matter. The administrative process is inadequate where

the agency has expressed a willingness to act, but the relief it will provide through its action will

not be sufficient to right the wrong.” Randolph-Sheppard Vendors, 795 F.2d at 107.




                                                 10
           Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 11 of 13




       Here, there is no evidence showing that Plaintiff, had he followed the administrative

procedure and submitted his annual income statements, would not have had his issue resolved

promptly. Plaintiff has offered no evidence to show that he has even attempted, much less

exhausted, his administrative remedies since the termination of benefits in 2018. See also Simon,

2018 WL 6045254 at *3 (“Simon does not allege that . . . he attempted to resolve the matter with

DOJ.”) Plaintiff has also offered no evidence, and the court can find none, that he would suffer

irreparable injuries if required to comply with the simple administrative requirement of

submitting his annual income statement. 3 There is also no evidence that Plaintiff’s resultant

administrative remedies, the reinstatement of his benefits, would be inadequate, or that the IAC

program would continue the suspension of his benefits after he submits the required

documentation, or any other “certainty of an adverse decision.” Cost, 770 F. Supp. 2d at 50; see

also Randolph-Sheppard Vendors, 795 F.2d at 105 (“An adverse decision can also be certain if

an agency has articulated a very clear position on the issue which it has demonstrated it would be

unwilling to reconsider.”). There is no evidence to suggest that the IAC Program would be

unwilling to reinstate Plaintiff’s benefits upon receiving the documentation requested. In short,

Plaintiff has asserted no reasons he is unable to “attempt to address the reason for the termination

of his compensation payments” as he was similarly instructed by the Massachusetts District

Court. Simon, 2018 WL 6045254, at *3.

       Plaintiff appears to make two counterarguments opposing the enforcement of an

exhaustion requirement here. First, from what the Court can discern, Plaintiff argues that



       3
         Notably, public court records indicate that over a year had passed after the first letter
was sent (March 2017), Simon, 2018 WL 6045254, at *3 n.8, before Plaintiff’s benefits were
terminated (June 2018), id., during which he took no action to resolve the issue. This delay cuts
against any sense of urgency or irreparable injury.


                                                11
           Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 12 of 13




exhaustion should be excused because the procedures required are so vague as to be void. See

Plaintiff’s Reply (“Pl.’s Reply”) at 3, ECF No. 16. This argument is without merit. The

documentation required is articulated in IACA itself. 28 U.S.C. § 301.315(b). Recipients of

IACA benefits must “provide a statement of earnings on an annual basis, or as otherwise

requested” or face suspension of their benefits. Id. Plaintiff was informed of this requirement in

the spring of 2017. Simon, 2018 WL 6045254, at *3 n.8. In light of these facts, the Court cannot

conclude that Plaintiff’s administrative remedies are too vague or beyond his ability to fulfill.

       Second, Plaintiff appears to assert that exhaustion should be excused because the

suspension of his benefits was in violation of his due process rights. Pl.’s Reply at 3–5.

However, this does not excuse exhaustion requirements. “Couching a claim in constitutional

terms will not immunize it from dismissal pursuant to the exhaustion requirement.” Washington

v. Dist. of Columbia, 538 F. Supp. 2d 269, 278 (D.D.C. 2008). Although Plaintiff puts forward a

constitutional claim, “when an alleged constitutional violation ‘is intertwined with a statutory

one, and [the legislature] has provided the machinery for the resolution of the latter,’ the plaintiff

must exhaust [her] administrative remedies before a district court may hear [her] case.” Id.

(alterations in original) (citing King, 961 F.2d at 243). Accordingly, Plaintiff’s claim, even if

grounded in his due process rights, is still subject to administrative exhaustion. Indeed, the

District of Massachusetts dismissed this same due process claim because Plaintiff “failed to

exhaust his administrative remedies.” Simon, 2018 WL 6045254, at *2.

       In short, this case cannot proceed because Plaintiff has failed to fulfill his exhaustion

requirements under the IACA. 4 Because there is no evidence that exhaustion of administrative



       4
          Defendants also argue that because the IACA provides the exclusive remedy for
Plaintiff’s claim, the Court lacks subject matter jurisdiction. Defs.’ Mot. at 3. The Supreme
Court has established that IACA precludes recovery under the Federal Tort Claims Act, 28


                                                 12
         Case 1:20-cv-00580-RC Document 22 Filed 04/22/21 Page 13 of 13




remedies would be futile, cause irreparable injury, or that the administrative remedies would be

inadequate, waiving these requirements would be inappropriate. Therefore, Defendants’ motion

to dismiss must be granted for failure to exhaust.

                                      VI. CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss (ECF No. 14) is GRANTED.

Plaintiff’s Motion for Declaratory Judgment (ECF No. 16) is DENIED AS MOOT. Plaintiff’s

Motion to Expedite (ECF No. 19) is DENIED AS MOOT. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: April 22, 2021                                             RUDOLPH CONTRERAS
                                                                  United States District Judge




U.S.C. §§ 2671–80. See U.S. v. Demko, 385 U.S. 149, 152–54 (1966); see also 28 C.F.R.
§ 301.319 (“Inmates who are subject to the provisions of these Inmate Accident Compensation
regulations are barred from recovery under the Federal Tort Claims Act (28 U.S.C. § 2671 et
seq.)”). However, this Court has previously construed Plaintiff’s claim to be brought under Title
VII and the APA, Simon, 2020 WL 4569425, at *1, and thus it is unclear whether Plaintiff would
be similarly precluded from bringing such a claim pursuant to the IACA challenging the
suspension or termination of benefits, as it appears no court has reached this issue. See Simon v.
U.S. Dep’t of Just., 2018 WL 6045254, at *2 n.7 (“[T]he court assumes, without deciding, that
the DOJ’s suspension or terminations of monthly compensatory benefits is subject to judicial
review.”). But the Court need not reach this question today given Plaintiff’s failure to exhaust
the administrative remedies available to him.



                                                13
